234 F.3d 1006 (7th Cir. 2000)
ALVIN MARKS, Plaintiff-Appellant,v.LARRY CARMODY and ANTHONY CINQUEGRANI, Defendants-Appellees.
No. 00-2037
In the  United States Court of Appeals  For the Seventh Circuit
Argued November 8, 2000Decided December 12,  2000

Appeal from the United States District Court for the Northern District of Illinois, Eastern  Division.  No. 97 C 5013--Matthew F. Kennelly, Judge.
Before Bauer, Rovner, and Diane P. Wood,  Circuit Judges.
Diane P. Wood, Circuit Judge.


1
On August  1, 1996, Detective Larry Carmody and  Sergeant Anthony Cinquegrani, both of the  Wheeling, Illinois, Police Department,  arrested Alvin Marks for issuing a bad  check with intent to defraud, in  violation of the Illinois Deceptive  Practices Act, 720 ILCS sec. 5/17-1.  Although the state court immediately  dismissed the criminal charges against  him at the first preliminary hearing,  upon the state's attorney's nolle  prosequi motion, Marks was not satisfied.  Following up on a threat he had made, he  sued both arresting officers under 42  U.S.C. sec. 1983 for false arrest. The  district court concluded that the  defendant officers were protected by  qualified immunity from suit, and on that  basis granted their motion for summary  judgment. We agree that this was the  proper disposition of the case, and we  therefore affirm.


2
* Marks was the owner of LTD Travel  Agency, Inc., located in Wheeling, and  Judith Bechar owned a competing agency,  Bravo Travel Services. In late 1995,  Marks and Bechar decided to merge their  operations. As a first step in that  process, Marks incorporated a new entity,  Bravo/LTD Travel. Bechar moved her  operations into LTD's premises. At the  same time, Marks gave up LTD's Airline  Reporting Corporation (ARC) number  (something a travel agency must have in  order to issue tickets), and both LTD and  Bravo used Bravo's ARC number.


3
In December of 1995, Marks purchased  some personal airline tickets through  Bravo/LTD, but because the formal merger  had not yet taken effect, they were  charged to Bechar's account for Bravo as  a "house credit" transaction. Marks and  his family used the tickets for a family  vacation, and returned in early January  1996. On Friday, January 5, 1996, Nessim  Bechar (Judith's husband), confronted  Marks and demanded an immediate payment  of some $1,800 for the tickets. Marks  pointed out to Nessim that Bravo owed him  approximately $3,000 in commissions, and  he suggested an offset. Nessim refused,  but (according to Marks, whose account we  accept for purposes of summary judgment  review) the two agreed that Marks would  issue a check for the $1,800, and the  next day Judith (who was unavailable, and  who was the only one authorized to write  checks for Bravo) would issue a check to  Marks for the $3,000 in commissions. As  Marks understood it, this would be  accomplished mechanically by having Marks write his check to Bravo/LTD, having  Judith do the same, and then having  Bravo/LTD issue an $1,800 check to Judith  for Bravo and a $3,000 check to Marks.


4
Marks accordingly gave Nessim a check  for $1,800, which showed Bravo/LTD as the  payee and was post-dated one day forward,  to January 6, 1996. The very next day  Judith pulled out of the merger and  refused to issue the $3,000 commission  check. In the meantime, however, the  Bechars had promptly attempted to cash  the $1,800 check on January 5. Either  because Marks's account, without the  $3,000 deposit, did not have sufficient  funds to cover the $1,800 check, or  because Marks was upset about the  termination of the merger, Marks stopped  payment on the check. When Judith  received the returned check, she brought  civil charges against Marks seeking the  $1,800 and other damages resulting from  the collapse of the merger. Her civil  suit was eventually dismissed without any  money changing hands.


5
The feud between the would-be business  partners did not end with civil  litigation, unfortunately. In mid-  February 1996, the Bechars lodged a  criminal complaint with the Wheeling,  Illinois, Police Department and, in  support of their complaint, gave  Detective Carmody the following  information. The Bechars (or Bravo, which  amounted to the same thing) were charged  for airplane tickets that Marks bought  for personal use. Marks purported to pay  them for the tickets, but the check that  he issued was returned for insufficient  funds. (The bank later admitted that it  actually meant to return the check under  the stop payment order, rather than for  insufficient funds. This detail is  unimportant to our case, because as  Detective Carmody discovered, the bank  records showed that if the stop payment  order had not been issued, the check  would still have been returned for non-  sufficient funds.) Carmody investigated  the Bechars' complaint for several  months. During that time, he discovered  that at the time Marks wrote the check  and for three days afterward, the account  did not have enough funds to cover the  check. Additionally, subpoenaed bank  records revealed that four other checks  drawn on Marks's account had been  returned within the same 30-day time  period. He also interviewed Marks by  telephone and learned about the failed  merger and the stop payment order.


6
On August 1, 1996, Detective Carmody  contacted Marks and asked him to come to  the police station for a personal  interview. Marks agreed, and showed up  with his lawyer. Marks and the lawyer  pointed out to the detective the fact  that the $1,800 check had been made  payable to Bravo/ LTD, not to Judith  Bechar or to Bravo. The lawyer showed the  detective the articles of incorporation  of Bravo/LTD, which revealed that Marks  alone was an incorporator of the company  and Judith was not. This fact, Marks  argued, made it logically impossible for  him to have committed a fraud, because  the only entity he would have been  defrauding was one that he owned himself.  The lawyer also showed Detective Carmody  a 23-year-old case from the Illinois  appellate court that appeared to hold  that the issuance of a worthless check  for a preexisting debt did not violate  the statute under which Detective Carmody  was proceeding, 720 ILCS sec. 5/17-1. See  People v. Cundiff, 305 N.E.2d 735, 737-38  (Ill. App. Ct. 1973). Marks also gave  Carmody documents related to the civil  suit between himself and the Bechars  (which included a claim for the disputed  $1,800) and a copy of the airline tickets  showing that they had been used before  the check was issued. All of this meant,  in the view of Marks's lawyer, that Marks  did not have the intent to defraud  required by the criminal statute.


7
Detective Carmody did not see things  that way, however; he indicated instead  that he was going to arrest Marks. The  lawyer then threatened Carmody with a  suit under 42 U.S.C. sec. 1983, at which  point Carmody brought Sergeant  Cinquegrani into the room. Marks's  attorney then reviewed the entire matter  for the two officers. In the end, with  Sergeant Cinquegrani's approval,  Detective Carmody placed Marks under  arrest.


8
As promised, Marks followed up with the  present lawsuit under sec. 1983. In it,  he claimed that his Fourth and Fourteenth  Amendment rights had been violated, his  reputation had been sullied, and he had  suffered pecuniary injuries. Upon the  defendants' motion for summary judgment,  the district court concluded that even  though it was not prepared to hold that  there was probable cause for the arrest,  the two officers were entitled to  qualified immunity on this record.

II

9
The question now before us is thus not  whether the officers were ultimately  correct when they concluded that there  was probable cause to arrest Marks for a  violation of the Illinois Deceptive  Practices Act. It is instead the  objective question whether a reasonable  officer, knowing what these two knew,  would have known that the law as applied  to these circumstances clearly  established that an arrest would be  unlawful for lack of probable cause. As  the district court recognized, qualified  immunity protects arresting police  officers from suit if a reasonable  officer would have believed the arrest to  be lawful, in light of clearly  established law and the information that  the arresting officers possessed. Hunter  v. Bryant, 502 U.S. 224, 227 (1991). This  standard "gives ample room for mistaken  judgments" by protecting "all but the  plainly incompetent or those who  knowingly violate the law." Id. at 229,  quoting Malley v. Briggs, 475 U.S. 335,  343, 341 (1986). See also Anderson v.  Creighton, 483 U.S. 635, 640 (1987)  (emphasizing the need to assess qualified  immunity claims at the correct degree of  particularity).


10
Illinois's Deceptive Practices Act makes  it a crime for an individual, with intent  to defraud, to issue a check, knowing  that it will not be paid by the  depository bank, either to pay for  property, labor or services or to make a  payment of an amount owed in a credit  transaction. 720 ILCS sec. 5/17-1(B)(d)  and (e). In making the decision to arrest  Marks for this crime, the officers had  the following information before them:  Bravo (i.e., Judith Bechar) had paid  approximately $1,800 for airline tickets  that Marks had ordered and used for his  own personal use; Nessim Bechar asked  Marks to pay for the tickets, and Marks  responded with a check that was returned  unpaid; bank records show that, at the  time that Marks issued the check, and for  the next three days, his checking account  did not contain sufficient funds to cover  the check. A reasonable police officer  would not have had any reason to believe  that these facts were not enough to bring  Marks's actions within the language of  the deceptive practices statute.


11
The fact that Marks had alerted the  officers to possible defenses he might  have had to the crime does not change  this result. Thus, for instance, the  officers were not required to view the  fact that Marks made out the check to a  company that he himself had incorporated  as something definitively negating the  violation. Nor did they need to accept as  established the evidence Marks had  proffered that tended to show that he did  not act with the requisite intent to  defraud the Bechars. Issues of mental  state and credibility are for judges and  juries to decide. Spiegel v. Cortese, 196  F.3d 717, 725 (7th Cir. 1999); Hebron v.  Touhy, 18 F.3d 421, 423 (7th Cir. 1994).  And while we can grant for present  purposes that the evidence of intent on  which the officers relied would not have  been sufficient for a conviction, see  People v. Bormet, 491 N.E.2d 1281, 1284-  85 (Ill. App. Ct. 1986), probable cause  does not require such a high degree of  certainty. Humphrey v. Staszak, 148 F.3d  719, 727 (7th Cir. 1998).


12
Marks also argues that, because the  check was postdated by one day, Detective  Carmody should have realized that it was  in legal effect a promissory note at the  time it was tendered, rather than a  check. See People v. McLaughlin, 462  N.E.2d 875 (Ill. App. Ct. 1984). But the  defendant officers did not have before  them any evidence that the parties agreed  that the check could be postdated, or  even that Nessim Bechar noticed the one-  digit discrepancy. Without such evidence,  it would be impossible to say that  noreasonable officer could have concluded  that the instrument Marks proffered was  what it appeared to be--a check.


13
Finally, the defendants were not  required to accept the assertion of  Marks's attorney that the 23-year-old  decision from the Third District of the  Illinois Appellate Court in People v.  Cundiff precluded a finding of probable  cause. We are aware of no rule that  requires police officers to accept the  legal arguments offered by a suspect's  attorney. Even if the officers had both  read and fully understood Cundiff as well  as a trained lawyer might, for all anyone  at the police station knew, the case  could have been narrowed or even  overruled since it was first issued in  1973. Detective Carmody was not required  to run off and run a computer search on  the case's subsequent history and later  interpretations of the statute from other  Illinois courts before making an arrest.


14
In short, the officers here acted within  reasonable bounds when they concluded  that probable cause existed for Marks's  arrest, even if, with the benefit of more  time for reflection, the district court  was also correct to conclude that this  might have been an error. Marks wrote a  check to cover the cost of airline  tickets that had been charged to Bravo  without Judith Bechar's consent, and that  check was not honored. It was probably  obvious to the officers that there was  some bad blood between the Bechars and  Marks, but the arresting officers were  not required to resolve those issues. The  district court's judgment dismissing the  case against them on qualified immunity  grounds is therefore Affirmed.